This cause came on to be heard upon the transcript of the record of the circuit court of Ottawa county, and was argued by counsel. On consideration whereof, it is ordered and adjudged by this court, that the judgment of said circuit court be, -and the same hereby is, reversed for error of the circuit court in its conclusions of law upon the facts found by that court. And that said *441plaintiff' in error recover from the defendants in error its costs herein expended, and that the defendants pay their own. costs.
And it appearing that the circuit court has found in ‘its second finding of fact that the lessors of the defendants in error never owned to exceed one-fourth interest in the premises in dispute; and it further appearing that the lease found in the third finding of fact to have been executed to the defendants in error by the owners of this one-fourth interest was riot executed and acknowledged as required by law, was not recorded and was not a paper entitled to record, and, therefore, did not convey an estate in said lands, or any part thereof, for a term of ten years or for a term of five years, but only from year to year at the will of the parties; this court coming now to render the judgment upon such findings of fact that should have been rendered by the circuit court,
It is further ordered and adjudged that the defendants in error be, and they hereby are, perpetually enjoined and restrained from trespassing upon the property described in plaintiffs petition and from interfering, in any manner, with the exclusive rights of the plaintiff in error in its possession of said land for the purposes set forth in the petition of plaintiff.
It is further ordered and adjudged that the plaintiff in error recover from the defendants all its. costs expended in this action and that defendants pay their own costs, for which execution is awarded.
Davis, Price, Johnson and Donahue, JJ.,' * concur.